Citation Nr: 1748248	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-15 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a heart disability to include as secondary to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966, from January 1966 to December 1969 and from February 1971 to March 1983.
.
These matters are before the Board of Veterans' Appeals (the Board) on appeal of November 2011 decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Travel Board videoconference hearing which was chaired by the undersigned Veterans Law Judge at the Detroit RO in August 2016.  A transcript of the hearing has been associated with the file.

In November 2016, the Board reopened and remanded the issue of entitlement to service connection for a heart disability to include as secondary to herbicide exposure.  The Board also denied the Veteran's claim for entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure.  

The Veteran appealed the November 2016 Board decision denying entitlement to service connection for diabetes mellitus to the United States Court of Appeals for Veterans Claims (Court).  In a June 2017 Joint Motion for Partial Remand, the Court issued an Order that vacated and remanded the claim of entitlement to service connection for diabetes mellitus to include as secondary to herbicide exposure to the Board for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims.

The Veteran contends that his current heart disability and diabetes mellitus disability are a result of his herbicide exposure which took place when he was stationed in U-Tapao in Thailand.  In the alternative, the Veteran also contends that while he was not stationed in Vietnam, he was on a flight that landed in Vietnam and was in Vietnam for a short time.

As noted in the June 2017 Joint Motion for Partial Remand, in March 2015 the Veteran submitted an update DD-214 which demonstrated that he may have had an additional 4 years of service prior to January 1966 for the time period of January 1962 to January 1966.  

In conjunction with the findings of the June 2016 Joint Motion for Partial Remand, the Board finds that these matters should be remanded in order for the Agency of Original Jurisdiction (AOJ) to undertake appropriate development to confirm all 
of the Veteran's periods of military service to include any possible service prior to January 1966 for the time period of January 1962 to January 1966.

Additionally, in order to obtain the Veteran's complete service treatment and personnel records from his possible active duty service from January 1962 to January 1966, the AOJ should contact the National Personnel Records Center (NPRC) and request the Veteran's complete records for this time period.

In cases where the Veteran's service treatment records (or other pertinent records, for that matter) are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2016); 38 C.F.R. § 3.159(c) (2016).  

As the Veteran had possible active service from January 1962 to January 1966, further development is required to attempt to obtain these service treatment records.  38 U.S.C.A. § 5103A (b), (c) (West 2002); 38 C.F.R. § 3.159(c) (1)-(3) (2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The AOJ should make appropriate efforts to verify the Veteran's periods of service, to include a possible period of service from January 1962 to January 1966. Efforts to verify this information should be documented in the record.  Any obtained information or records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

2.  The AOJ should undertake appropriate development to obtain all of the Veteran's outstanding service treatment and personnel records from the Veteran's periods of active duty from January 1962 to January 1966.  Efforts to obtain these records should be documented in the evidentiary record.  All obtained records should be associated with the evidentiary record, and a copy provided to the Veteran's representative.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If any benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




